ORDER
Tawnya Jones appeals her conviction for attempting to manufacture methamphetamine in violation of section 195.211 RSMo 2000.1 Jones was a passenger in a speeding car that was stopped by the police. She and the car’s two other occupants were arrested. The police subsequently searched the car and found several items used in the process of manufacturing methamphetamine. In her sole point on appeal, Jones challenges the trial court’s decision to deny her motion to suppress evidence. She argues there was no probable cause for her arrest, and, therefore, the subsequent search of the automobile violated her Fourth Amendment protection from unlawful searches and seizures.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. The parties have, however, been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).

. All statutory citations are to RSMo 2000, unless otherwise indicated.